DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance action on the merits of Application No. 16/839,430 filed on 04/03/2020. Amendment filed on 07/01/2021 has been acknowledged. Claims 16-30, as originally filed, are currently pending and have been considered below. Claims 1-15 has been cancelled. Claims 16-17, 20, 22, 25, 26, 29 and 30 have been elected by the applicant and rest of the claims have been withdrawn and claim 28 has been added by the examiner as being directed to the elected species. However, claims 18, 22 and 23 have been withdrawn by the examiner (see the restriction response). 

Election/Restrictions
Claims 16, 17, 20, 25, 28-29 and 30 are allowable. Claims 18-19, 21, 22-24 and 27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species 1  through species 2, as set forth in the Office action mailed on 12/14/2020, is hereby withdrawn and Claims 18-19, 21, 22-24 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no DE10 2019 204 909.5, filed on 04/05/2019.

                                        Allowable Subject Matter
Claims 16-25 and 27-30 are allowed. The following is an examiner’s statement of reasons for allowance:
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 07/01/2021, page. 1, section: allowable subject matter) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/F.P/Examiner, Art Unit 3655